                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


WISCONSIN MASONS PENSION FUND et al.

                               Plaintiffs,

       v.                                                             Case No. 18-cv-317

R & T SPECIALISTS, INC.
CONTRACT SURFACE SPECIALISTS OF WISCONSIN INC.

                               Defendants.


                                               ORDER


       The Court, having considered the Plaintiffs' motion for default judgment and supporting

papers, as well as the Defendant Contract Surface Specialists of Wisconsin Inc. ("Contract Surface

Specialists")'s failure to appear by counsel to either answer the Plaintiffs' complaint, or to attend

the default judgment hearing, hereby orders:

        1.     The Plaintiffs' motion for default judgment is hereby GRANTED, as the well pied

factual allegations of the Complaint establish that Contract Surface Specialists was a single

employer with R & T Specialists, Inc.,

       2.      Contract Surface Specialists is therefore liable to the Plaintiffs in the amount of

$36,415.08, the amount that the Court has already found R & T Specialists owe to the Plaintiffs in

Case No. 17CV157.

       Dated this:l)th day of January, 2019.
